MEMORANDUM OPINION
                                        No. 04-10-00825-CR

                                            Roel CANTU,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1995CR6344
                               Honorable Pat Priest, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

AFFIRMED

           Based on Roel Cantu’s plea of true to violating the terms of his community supervision,

the trial court revoked Cantu’s community supervision and sentenced him to one year in the state

jail. Cantu’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Cantu with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86
                                                                                       04-10-00825-CR


(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Cantu filed a pro se brief asserting numerous issues, including

issues pertaining to due process, his probation conditions, the trial court’s jurisdiction, and

ineffective assistance of counsel.

       After reviewing the record, counsel’s brief, and Cantu’s pro se brief, we agree that the

appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005) (noting court of appeals should not address merits of issues raised in an Anders brief

or a pro se response but should only determine if the appeal is frivolous). The judgment of the

trial court is affirmed. Appellate counsel’s request to withdraw is granted. Nichols, 954 S.W.2d

at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Cantu

wish to seek further review of this case by the Texas Court of Criminal Appeals, Cantu must

either retain an attorney to file a petition for discretionary review or Cantu must file a pro se

petition for discretionary review. Any petition for discretionary review must be filed within

thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely motion for

rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary

review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any

petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Catherine Stone, Chief Justice


DO NOT PUBLISH




                                                 -2-